[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS
                                                                       FILED
                         FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                           ________________________ ELEVENTH CIRCUIT
                                                               SEPTEMBER 18, 2007
                                 No. 07-10519                   THOMAS K. KAHN
                           ________________________                 CLERK


                   D. C. Docket No. 06-00249-CV-FTM-29-SPC

ANNA L. BROWN,


                                                           Plaintiff-Appellant,

                                       versus

THE FLORIDA BAR,

                                                           Defendant-Appellee.


                           ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                         _________________________

                               (September 18, 2007)

Before BIRCH, BARKETT and COX, Circuit Judges.

PER CURIAM:

      Anna L. Brown appeals the district court’s order dismissing her complaint

against the Florida Bar. The district court found that the Florida Bar was entitled
to sovereign immunity under Eleventh Amendment, or in the alternative, absolute

immunity, and was therefore immune from suit. Brown acknowledges that in

Kaimowitz v. The Florida Bar, 996 F.2d 1151 (11th Cir. 1993), we held that “the

Eleventh Amendment prohibits actions against . . . state bars.” Kaimowitz, 996

U.S. at 1155. Under the prior precedent rule, Kaimowitz bars Brown’s claim.

      AFFIRMED.




                                        2